Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13-17, 29-31 and 33-35 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-20, 22, 24, 26, 27, 29-31 and 33-36, drawn to methods of orally or enterally administering to a human an effective amount of a human milk oligosaccharide in the reply filed on July 21, 2022 is acknowledged.
Applicant’s election without traverse of the species of a human with an enteropathogenic infection and oral reading on claims 13-20, 22, 24, 26, 27, 29-31 and 33-35 is acknowledged.  The Examiner notes the election does not read on claims 18-20, 22, 24, 26 and 27.
Upon amendment by Applicant, claims 13-20, 22, 24, 26, 27, 29-31 and 33-36 are pending.
Claims 18-20, 22, 24, 26, 27 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 13-17, 29-31 and 33-35 as filed on July 21, 2022 are pending and under consideration to the extent of the elected species, e.g., the species of patient populations is “a human with an enteropathogenic infection” and the mode of administration is “oral”.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2020 and May 24, 2022 were considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not presented as a single paragraph on a separate sheet and because it is too short.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16, 29, 31, 34 and 35 are objected to because of the following informalities: 
Claim 16:  “in the gastro-intestinal tract” should presumably be inserted after “Bifidobacterium” consistent with the disclosure at page 11.
Claim 29:  “at least one” should be deleted.
Claims 31, 34, 35:  the full meaning of all of the acronyms should be included at the first recitation thereof, e.g., “2’-FL” should recite “2’-fucosyllactose (2’-FL)” consistent with the disclosure at page 10.  
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. DK PA 2017 00680, filed November 30, 2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose Akkermansia and does not disclose treatment of humans suffering from an enteropathogenic infection.  The prior-filed application appears to be drawn to treatment of wheat sensitivity.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 29 recites the at least one HMO.  There is insufficient antecedent basis for “the at least one” because claim 13 from which claim 29 depends recites a human milk oligosaccharide (HMO). 
	Claim 29 recites an amount of 1 g to 15 g per day, however, claim 13 recites an effective amount.  It is unclear whether these amounts are related and the specification fails to remedy the ambiguity because page 18 discloses dosages with the range of 200 mg to about 20 g per day and page 18 also discloses the proper – where proper is construed as the effective amount as defined at page 11 -- amount can be determined.  See also paragraph bridging pages 23-24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 2014/0335065, published November 13, 2014) as evidenced by Chichlowski et al. (US 2018/0333426).
Regarding claims 13-15, 17
Davis teach (oral) administration of nutritional compositions comprising human milk oligosaccharides to (human) individuals for preventing injury and/or improving the healing of the gastrointestinal tract (effective amount) (title; abstract; paragraph [0038]; claims).  The injury is a result of inter alia enteric infection (claim 2).
Regarding the preamble recitation of claim 13 of increasing the abundance of Akkermansia and the recitations of claims 14 and 15, such recitations of purpose or intended use have no patentable weight.  See MPEP 2111.02.  Additionally and/or alternatively, because Davis anticipate the administration of the same composition to the same patient population as instantly claimed, the practice of the method of Davis necessarily increases the abundance of Akkermansia.  As further evidence of inherency, Chichlowski in paragraph [0229] evidence administration of human milk oligosaccharides increases the levels of bacterial species inclusive of Akkermansia.  See MPEP 2112.
Regarding claim 16
Davis teach the compositions further comprise at least one probiotic (claim 5).  Probiotics include Bifidobacterium (paragraph [0064]).  Additionally and/or alternatively, because Davis anticipate the administration of the same composition to the same patient population as instantly claimed, the practice of the method of Davis necessarily also increases the abundance of Bifidobacterium.  As further evidence of inherency, Chichlowski in paragraph [0229] evidence administration of human milk oligosaccharides increases the levels of bacterial species inclusive of Bifidobacterium.  See MPEP 2112.
Regarding claims 31 and 33-35
	Davis teach the compositions comprise 2’-fucosyllactose (2’-FL which is a fucosylated HMO as evidenced by page 10 of the instant specification) or/and lacto-N-neotetraose (LNnT which is a non-fucosylated HMO) (claims 3 and 4; paragraphs [0020], [0050]). 

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-17, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2014/0335065, published November 13, 2014) as evidenced by Chichlowski et al. (US 2018/0333426).
	The teachings of Davis have been described supra with regard to the anticipation of claims 13-17, 31 and 33-35.  Claims 13-17, 31 and 33-35 are therefore also obvious over Davis.
	Davis further teach the serving size of the liquid compositions may range from about 10 to 240 mL; the exemplary compositions are packaged in 240 mL containers (paragraphs [0047], [0115]).  The human milk oligosaccharides are present in the compositions from about 0.01 to 20 mg/mL (paragraph [0053]).  Davis further teach the individual consumes at least one serving of the composition daily; continuous day after day administration is desirable (paragraph [0111]), as required by instant claims 29 and 30.  
Davis do not specifically teach an amount of 1 to 15 grams HMO per day as required by claim 29, however, Davis render obvious a daily serving of about 2.4 to 4800 mg (240 mL * [0.01 to 20 mg/mL]).  Because Davis do not specifically teach or exemplify an embodiment comprising a daily dose falling entirely within the claimed range anticipation cannot be found, however, the range taught by Davis overlaps and thereby renders obvious the instantly claimed range.  See MPEP 2144.05 and 2131.03.
	Davis do not specifically teach administration for at least 14 days as required by claim 30, however, Davis teach at least daily administration which renders obvious at least 1 day and Davis teach continuous day after day administration which renders obvious infinite administration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Champion et al. (WO 2016/063262 A1) teach mixtures of HMOs and a use thereof as an anti-infective composition for treating bacterial infections and for increasing Bifidobacterium in the microbiome (title; abstract; pages 3-4, 32-41 and in particular the 5th aspect; claims) 
Morrow et al. (US 2007/0275881) teach oligosaccharides in the treatment of infection (title; abstract; claims).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633